In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00160-CR
______________________________


REGINALD JERMAINE MILES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd Judicial District Court
Harris County, Texas
Trial Court No. 856700





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Cornelius

O P I N I O N

	Reginald Miles has appealed from his conviction on his plea of guilty without a plea bargain
for the offense of theft.  He was sentenced to ten years' imprisonment and a $5,000.00 fine.  The
clerk's record was filed on October 4, 2001, and the reporter's record was filed on December 11,
2001.  The brief was thus due on January 10, 2002. 
	On December 11, we sent a letter to Mike Glover, the retained attorney who represented
Miles at trial, reminding him that the appellate brief was due.  Thirty days later, Glover faxed a
response to this office in which he states that he was retained by Miles only for trial. Glover states
that on the day of sentencing Miles informed him that he had hired another attorney. Glover states
that he then asked the trial court for permission to withdraw, and that his motion was denied.  The
notice of appeal was signed by attorney George Real III.  We also contacted his office, and he
disclaimed any knowledge of the case.
	Because of the apparent confusion, we abated this case to the trial court with directions to
conduct a hearing and determine whether Miles was represented by counsel, and also to determine
whether Miles wished to continue his appeal. 
	The hearing has been conducted, with both attorneys in attendance.  Miles was brought
before the court, and after being questioned by the court, he stated  that he had discussed the situation
with both attorneys, and that he no longer wished to pursue his appeal.  He formally requested at that
time that the Court of Appeals allow him to withdraw his appeal.
	His request is granted.
	The appeal is dismissed.

							William J. Cornelius
							Chief Justice

Date Submitted:	February 21, 2002
Date Decided:		February 21, 2002

Do Not Publish

ion Locked="false" Priority="39" Name="toc 7"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00046-CV
                                                ______________________________
 
 
 
                               IN THE INTEREST OF
P.D.D., A CHILD
 
 
                                                                                                  

 
 
                                         On Appeal from the 5th Judicial District Court
                                                             Bowie County, Texas
                                                      Trial Court No. 93D1350-005
 
                                                      
                                            
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM  OPINION
 
            Vickey
McAllister has filed a notice of appeal from an order involving, among other
things, an award of child support.  On
July 28, 2010, we mailed a letter to appellants counsel requesting that
counsel show this Court how we had jurisdiction over this appeal regarding the
untimely filing of the notice of appeal. 
The order on child support was signed February 11, 2010, and a timely
motion for new trial was filed, but the notice of appeal was not filed until
June 7, 2010.  The notice of appeal was
due to be filed within ninety days after the judgment was signed, no later than
May 12, 2010.  Tex. R. App. P. 26.1(a). 
In the absence of a timely notice of appeal, we have no jurisdiction to
hear the appeal. 
            In
our letter, we directed counsel to show this Court how we had jurisdiction and
informed him that if no response was received by August 9, 2010, the appeal
would be dismissed for want of jurisdiction. 
It is now August 11, 2010, and no response has been received.
            We
dismiss the appeal for want of jurisdiction.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          August
11, 2010
Date Decided:             August
12, 2010